MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	81	
Docket:	      Sag-16-463	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	4,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                         IN	RE	ISABELLE	W.	
	
	
HUMPHREY,	J.	

         [¶1]	 	 The	 father	 of	 Isabelle	 W.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (West	 Bath,	 Dobson,	 J.)	 terminating	 his	 parental	 rights	 to	 the	 child	

pursuant	to	22	M.R.S.	§	4055(1)(A),	(B)(2)	(2016).1		We	affirm	the	judgment	

because	 the	 record	 contains	 sufficient	 evidence	 to	 support	 the	 court’s	

findings,	by	clear	and	convincing	evidence,	of	at	least	one	ground	of	parental	

unfitness	 and	 that	 termination	 is	 in	 the	 child’s	 best	 interest.2	 	 See,	 e.g.,	

In	re	M.S.,	2014	ME	54,	¶¶	14-15,	90	A.3d	443.	

	        [¶2]	 	 The	 child	 was	 placed	 in	 the	 custody	 of	 the	 Department	 of	 Health	

and	 Human	 Services	 in	 June	 2014,	 when	 she	 was	 ten	 days	 old,	 upon	 reports	

that	the	mother	was	abusing	heroin	and	nonprescribed	medication	and	had	a	

    1	
    	 The	 court	 also	 terminated	 the	 mother’s	 parental	 rights	 to	 the	 child.	 	 The	 mother	 has	 not	
appealed	from	the	judgment.	

    2		In	addition	to	challenging	the	sufficiency	of	the	evidence	supporting	the	judgment,	the	father	

argues	that	the	Department’s	actions	exhibited	gender	bias.		The	record	contains	no	support	for	this	
accusation.	
2	

history	of	domestic	violence	toward	the	father,	and	that	the	father	was	unable	

or	unwilling	to	protect	himself	or	the	child	from	the	risk	of	harm	posed	by	the	

mother.	 	 The	 child	 has	 been	 in	 Department	 custody	 for	 her	 entire	 life	 since	

then,	except	for	an	unsuccessful	trial	placement	with	the	mother	in	September	

and	October	2015	that	lasted	seven	weeks.			

	     [¶3]	 	 In	 September	 2014,	 the	 father	 agreed	 to	 the	 entry	 of	 a	 jeopardy	

order	in	which	the	court	ordered	him	to	participate	in	“services	and	treatment	

as	recommended	by	the	Department,	including	completing	a	substance	abuse	

evaluation,	 parenting	 education,	 domestic	 violence	 treatment,	 and	 individual	

therapy.”	 	 In	 March	 2015,	 he	 signed	 a	 rehabilitation	 and	 reunification	 plan,	

see	22	 M.R.S.	 §	 4041(1-A)(A)(1)	 (2016),	 providing	 that	 for	 the	 child	 to	 be	

returned	to	his	care,	he	would	have	to	engage	in	mental	health	treatment	and	

“[d]emonstrate	 an	 understanding	 of	 domestic	 violence”	 issues	 and	 their	

effects	on	children.			

	     [¶4]		The	Department	filed	a	petition	seeking	termination	of	the	father’s	

parental	 rights	 on	 April	 21,	 2016,	 more	 than	 twenty-two	 months	 after	 the	

child	entered	Department	custody.			

	     [¶5]	 	 After	 a	 two-day	 hearing	 on	 the	 Department’s	 petition,	 the	 court	

found	the	following	facts,	which	are	supported	by	competent	evidence	in	the	
                                                                                         3	

record.		See	In	re	M.S.,	2014	ME	54,	¶	13,	90	A.3d	443.		The	father	has	failed	to	

participate	consistently	in	mental	health	treatment	and	he	has	been	minimally	

engaged	 with	 the	 other	 services	 outlined	 in	 the	 rehabilitation	 and	

reunification	 plan.	 	 In	 May	 2016,	 for	 example,	 the	 father	 had	 not	

communicated	with	the	Department	in	months.		His	visits	with	the	child	have	

been	 sporadic	 and	 inconsistent	 throughout	 the	 proceedings.	 	 The	 court	

specifically	 found	 that	 the	 father—and	 not	 the	 foster	 parent,	 as	 the	 father	

suggested—was	responsible	for	his	missed	visits.		The	father	has	also	failed	to	

demonstrate	 that	 he	 recognizes	 the	 risk	 posed	 by	 the	 mother’s	 ongoing	

substance	abuse	problems.		At	the	time	of	the	termination	hearing,	the	mother	

was	 pregnant,	 and	 both	 the	 mother	 and	 the	 father	 acknowledged	 that	 the	

father	might	also	be	the	father	of	this	new	child.			

	         [¶6]		Since	entering	Department	custody,	the	child	has	resided	with	her	

maternal	grandmother.		She	is	in	a	safe,	nurturing	home	where	her	needs	can	

be	met,	and	she	is	happy	and	healthy.		The	grandmother	wishes	to	adopt	the	

child.	

	         [¶7]	 	 Based	 on	 these	 facts,	 the	 court	 found,	 by	 clear	 and	 convincing	

evidence,	that	the	father	is	unfit	to	parent	the	child	on	three	grounds:	(1)	he	is	

unwilling	 or	 unable	 to	 protect	 the	 child	 from	 jeopardy	 and	 these	
4	

circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 reasonably	 calculated	 to	

meet	the	child’s	needs,	(2)	he	is	unable	or	unwilling	to	take	responsibility	for	

the	 child	 within	 a	 time	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs,	 and	

(3)	he	 has	 failed	 to	 make	 a	 good	 faith	 effort	 to	 rehabilitate	 and	 reunify	 with	

the	child.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii),	(iv).		The	court	also	found,	

by	 clear	 and	 convincing	 evidence,	 that	 termination	 of	 the	 father’s	 parental	

rights	is	in	the	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a).	

	       [¶8]	 	 Given	 the	 factual	 findings	 described	 above,	 the	 court’s	 unfitness	

and	best	interest	determinations	constitute	neither	clear	error	nor	an	abuse	of	

discretion.	 	 See	 In	 re	 R.M.,	 2015	 ME	 38,	 ¶	 7,	 114	 A.3d	 212	 (“We	 review	 the	

court’s	 factual	 findings	 for	 clear	 error	 and	 its	 ultimate	 conclusion	 regarding	

the	best	interest	of	the	child	for	an	abuse	of	discretion,	viewing	the	facts,	and	

the	weight	to	be	given	them,	through	the	trial	court’s	lens.”);	see	also	22	M.R.S.	

§	4050(3)	 (2016)	 (providing	 that	 one	 of	 the	 purposes	 of	 the	 statutes	

governing	 termination	 of	 parental	 rights	 is	 to	 “[p]romote	 the	 adoption	 of	

children	 into	 stable	 families	 rather	 than	 allowing	 children	 to	 remain	 in	 the	

impermanency	of	foster	care”);	In	re	B.P.,	2015	ME	139,	¶	19,	126	A.3d	713.3	


   3		We	are	not	persuaded	by	the	father’s	argument	that	the	court	committed	clear	error	when	it	

found	that	“the	Department	has	made	reasonable	efforts	to	rehabilitate	and	reunify	the	family”	in	
accordance	 with	 22	 M.R.S.	 §	 4041	 (2016).	 	 First,	 the	 finding	 is	 well-supported	 by	 the	 record;	 and	
second,	 as	 we	 have	 explained,	 “[t]he	 Department’s	 compliance	 with	 its	 rehabilitation	 and	
                                                                                                            5	

         The	entry	is:	

                            Judgment	affirmed.	
	
	    	      	    	      	     	
	
Nathaniel	Seth	Levy,	Esq.,	Brunswick,	for	appellant	Father	

Janet	 T.	 Mills,	 Attorney	 General,	 and	 Meghan	 Szylvian,	 Asst.	 Atty.	
Gen.,	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	
Maine	
	
	
West	Bath	District	Court	docket	number	PC-2014-15	
FOR	CLERK	REFERENCE	ONLY	




reunification	 duties	 as	 outlined	 in	 section	 4041	 does	 not	 constitute	 a	 discrete	 element	 requiring	
proof	 in	 termination	 proceedings,	 nor	 does	 the	 failure	 of	 the	 Department	 to	 comply	 with	 section	
4041	preclude	findings	of	parental	unfitness.”		In	re	Doris	G.,	2006	ME	142,	¶	17,	912	A.2d	572.